Whaley, Judge,
delivered the opinion:
The facts as found by the court fully set out this case. The only question involved is whether the plaintiff is entitled to additional compensation or bonus from November 25, 1922, to June 30, 1924.
Plaintiff resigned from the Veterans’ Bureau on December 22, 1921, and was given a new appointment on November 25, 1922, as a result of a new examination. Eleven months elapsed between her resignation and new appointment. This was a complete severance from the service. It has been held that a reasonable time is within six months for reentry into the service without the necessity of a certificate to qualify an employee for the bonus. 3 Comp. Gen. 419, 421, 422.
The act of June 29, 1922, 42 Stat. 712, provides:
“* * * wbere an employee, whether previously in the service or not, has entered the service since June 30, 1921, whether such employee has received an increase in salary or not, such employees shall be granted the increased compensation provided herein only when and upon the certification of the person in the legislative branch or the head of the department or establishment employing such persons of the ability and qualifications personal to such employees as would justify such increased compensation. ”
The act of March 4, 1923, 42 Stat. 1557, sec. 1, is identical.
It therefore makes no difference whether the plaintiff was previously in the service or not, or whether she had received an increase in salary or not. After having been separated from the service, she reentered it on November 25, 1922, which was subsequent to June 30, 1921, and June 30, 1922, as provided in the statutes, and a departmental certificate was required by law to enable her to receive the bonus. *546There is no evidence that such a certificate was issued. Without it she is not entitled to additional compensation.
The petition must be dismissed. It is so ordered.
Williams, Judge; LittletoN, Judge; GeeeN, Judge; and Booth, Chief Justice, concur.